Citation Nr: 1024002	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional renal disability as a result of treatment 
at a VA Medical Center (VAMC).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional eye disability as a result of treatment 
at a VAMC.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional pulmonary disability as a result of 
treatment at a VAMC.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his niece



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
November 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the RO.  

The Veteran and his niece testified at a hearing that was 
held at the RO in April 2009.  Another hearing was held 
before the undersigned Veterans Law Judge at the RO in April 
2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.

The Veteran testified that he was prescribed amiodarone by a 
private physician after undergoing his sixth cardiac bypass 
surgery at the Charleston Area Medical Center (CAMC).  He 
contends that this medication led to the development of 
chronic renal failure, cataracts with corneal dystrophy and 
pulmonary disability, and that VA was negligent in failing to 
discontinue this medication prior to February 2008.  

The record reflects that the Veteran was seen at the Beckley 
VAMC in January 2008 for complaints of increased dyspnea.  
After physical examination, the Veteran was diagnosed with 
chronic interstitial disease and progressive dyspnea.  The 
examining physician noted a suspicion of amiodarone toxicity, 
and indicated the Veteran had been on the medication since 
August 2006 and his dyspnea had worsened in the last three 
months.  The physician instructed the Veteran to discontinue 
the medication.  
Here, given the Veteran's assertions,  as well as the 
statement from the VA physician of increased pulmonary 
symptoms as a result of suspected amiodarone toxicity, the 
Board finds that a VA examination with a medical opinion is 
warranted to properly adjudicate the claims under the 
provisions of 38 U.S.C.A. § 1151 based on a full review of 
the clinical records.

The Board also observes there are no records from the CAMC or 
the private physician who initially prescribed amiodarone to 
the Veteran in 2006 in the claims file.  Such should be 
associated with the record prior to obtaining an examination 
in the instant case.  Nor is it clear whether there are any 
VA medical records dated between December 2006 and October 
2007.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain all 
treatment records from the Salem 
and Beckley VAMCs from August 2006 
to October 2007 and associate 
those records with the claims 
file. 

All attempts to fulfill this 
development must be documented in 
the claims file.  If the search 
for any such records yields 
negative results, that fact should 
be clearly noted, with the RO 
either documenting for the file 
that such records do not exist or 
that further efforts to obtain 
them would be futile.  The Veteran 
should be informed of same in 
writing.

2.  The RO should send the Veteran 
a VA Form 21-4142, Authorization 
and Consent to Release Information 
to the Department of Veterans 
Affairs.  He should be asked to 
complete (including full names and 
addresses, to the extent possible) 
and return the signed form, so 
that VA can obtain all medical 
records 
(a) pertaining to treatment 
afforded the Veteran at the 
Charleston Area Medical Clinic for 
his sixth bypass surgery, and (b) 
pertaining to the private 
physician who initially prescribed 
amiodarone in 2006.  Any records 
obtained should be associated with 
the other evidence in the claims 
file.

3.  The Veteran then should be 
afforded a VA examination to 
determine whether the Veteran has 
additional renal, eye and 
pulmonary disability that resulted 
from the failure of VA treatment 
providers to discontinue 
amiodarone prior to January 2008.  
It is imperative that the examiner 
who is designated to examine the 
claims file reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The examiner should also comment 
on whether any residuals or 
additional disability represents a 
necessary consequence of, or 
whether it was an event not 
reasonably foreseeable as a result 
of, the failure of VA treatment 
providers to discontinue 
amiodarone prior to January 2008.  
In rendering an opinion, the 
examiner should cite, as 
appropriate, to the Veteran's 
medical treatment records.  

If the examiner is unable to 
provide the requested information 
with any degree of medical 
certainty, the examiner should 
clearly indicate that.  The 
examiner should set forth the 
complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  To help avoid future remand, 
RO must ensure that the required 
actions have been accomplished (to 
the extent possible) in compliance 
with this REMAND.  

If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be 
undertaken before the claims file 
is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completion of the 
foregoing, and after undertaking 
any further development deemed 
necessary, the RO should 
readjudicate the issues on appeal, 
in light of all pertinent evidence 
and legal authority.  If any 
benefit sought on appeal is not 
granted to the Veteran's 
satisfaction, the RO should 
furnish to the Veteran and his 
representative a supplemental 
statement of the case and afford 
them the appropriate opportunity 
for response thereto.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



